Citation Nr: 0516005	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In support of his claim, he has cited a number of 
stressors related to his Vietnam service.  His service 
personnel records show that he was in Vietnam from June 26, 
1971 to June 25, 1972, and that during this period of time, 
his Military Occupational Specialty (MOS) was Crane Operator, 
and he served with the CoC 36th Engr Bn and the HHC 14th Engr 
Bn.  The service medical records also show service with the 
HHC 82nd Engr. Bn during at least part of that time.

The veteran submitted a November 2000 statement that he 
served with the 14th combat engineers, and that his base camp 
was in Bien Tuy.  He submitted another statement that in late 
1971 or early 1972, he was a crane operator on a barge in the 
Mekong Delta, when they were cut off from all reinforcements 
for a period of 45 days by elements of the Viet Cong and the 
North Vietnamese Army.  He stated on a July 2002 VA 
psychological evaluation that troops from the Army of the 
Republic of Vietnam surrounded the barge, and prevented them 
from moving up and down the river, but then escorted them 
back.  He also stated that while on the barge at the Mekong 
Delta near Tuy Tuy, they were hit by a mine, which killed one 
of the six men on board.  Last, he related that one of his 
friends was shot to death while standing next to him at base 
camp in Bien Tuy.  On his PTSD questionnaire, he gave the 
name of the person he reportedly witnessed killed in action.  

A review of the claims file shows that not every effort has 
been made to verify the veteran's reports of in-service 
stressors.  Specifically, there have been no attempts to 
contact the National Archives Records Administration (NARA) 
regarding these described events, which should be verifiable 
based on the service personnel records and the information 
provided by the veteran.  Moreover, using the name given by 
the veteran of the individual killed, unit number, location, 
and proximate dates, VA should request a search of the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification of the alleged stressor events.

Additionally, VA has not exhausted attempts to obtain medical 
records for psychological treatment reportedly received 
sometime between 1972 and 1973 at the Presidio Military base 
in San Francisco, California.  While the record shows that 
the RO requested a search for these records for the period 
from November 1972 to January 1973, the RO did not search for 
any medical records for the entire period.  Moreover, a 
response was never received regarding this request.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the National 
Archives and Records Administration 
(NARA), and request copies of any 
records that would support the 
occurrence of the claimed in-service 
stressor events, including the presence 
of a barge in the Mekong Delta, which 
was cut off from all reinforcements for 
45 days by elements of the Viet Cong and 
North Vietnamese Army; a mine explosion 
on the barge in the Mekong Delta near 
Tuy Tuy, killing one of the six men on 
board; or any report on the individual 
named by the veteran on his PTSD 
questionnaire, who reportedly was shot 
to death at base camp in Bien Tuy.  The 
record shows that the veteran was 
stationed in the Republic of Vietnam 
from June 26, 1971 to June 25, 1972, and 
that during that period of time, his MOS 
was Crane Operator, and he served with 
the HHC 82nd Engr. Bn., CoC 36th Engr. 
Bn., and the HHC 14th Engr Bn.  The AMC 
should request any operational reports, 
lessons learned statements, Vietnam Unit 
Periodicals, including the 14th Engineer 
Bn "Swampy Sentinel," or the 36th 
Engineer Bn "Seahorse Gazette," and any 
other information regarding activities 
of the veteran's unit(s) during the time 
frame cited. 

2.  The AMC should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information, which might 
corroborate the veteran's reports of the 
named individual being killed at base 
camp in Bien Tuy, as well as exposure to 
general combat conditions, including 
mortar explosions, and temporary capture 
of a barge by the Viet Cong and North 
Vietnamese Army on the Mekong Delta near 
Tuy Tuy.  In its request, the AMC should 
provide the periods of the veteran's 
service in Vietnam, from June 26, 1971 
to June 25, 1972, and the duty 
assignments for that period of time, HHC 
82nd Engr. Bn., CoC 36th Engr. Bn., and 
HHC 14th Engr Bn. 

3.  The AMC should attempt to obtain the 
records of any treatment the veteran 
received between June 26, 1972 and 
December 31, 1973 at the Presidio 
Military base in San Francisco, 
California.  The AMC should note in all 
of its requests that a response by the 
records-holder is required.

All attempts to secure all of the 
requested evidence in #1, #2, and #3, as 
well as any records obtained should be 
associated with the claims file.  If 
after making reasonable efforts to 
obtain the named records the AMC is 
unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


